DETAILED ACTION
This communication is responsive to the Amendment filed March 23, 2021.  Claims 1-7 and 12-25 are currently pending.
The rejections of claims 3 and 8 under 35 USC 112 are WITHDRAWN due to Applicant’s responsive amendment (claim 3) and as moot due to cancellation of the claim (claim 8).
The rejections of claims 1-7 and 12-25 under 35 USC 112 are MAINTAINED for the reasons set forth below.
The rejections of claims 1-7 and 12-25 under 35 USC 102 and/or 103 are MAINTAINED for the reasons set forth below.
This action is final.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 12-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The rejections of claims 1-7 and 12-25 are adequately set forth in the Office Action dated December 23, 2020 at paragraphs 7 and 9, which are incorporated by reference herein.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 12-18, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meppelder et al. (WO 2015/185490).
The rejections of claims 1-5, 7, 12-18, and 21-25 are adequately set forth in the December 23 Office Action at paragraphs 13-17, which are incorporated by reference herein.
Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meppelder et al. (WO 2015/185490), as evidenced by Aigner et al., “Optimal Catalyst and Cocatalyst Precontacting in Industrial Ethylene Copolymerization Process,” J. Polym., (2016).
The rejections of claims 19 and 20 are adequately set forth in the December 23 Office Action at paragraph 19, which is incorporated by reference herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meppelder et al. (WO 2015/185490).
The rejection of claim 6 is adequately set forth in the December 23 Office Action at paragraph 23, which is incorporated by reference herein.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant essentially makes two arguments in support of its assertion that the present claims are patentable:
Applicant:  Meppelder does not teach the complete process in a single disclosure.  Rather, a person of ordinary skill “would have to make at least two selections from two different lists.”  The “selections” are (1) three options for contacting the procatalyst, co-catalyst, external donor, and olefins, and (2) four options for polymerization methods.  Because a person of ordinary skill would have to select from various options and disclosures, there can be no anticipation.  (Remarks, p. 6-7.)
Office:  The examiner disagrees.  A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination."  (MPEP 2131.02(III) (quoting Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962))).)  
In Kennametal, the challenged claim was to a cutting tool requiring a ruthenium binding agent with a physical vapor deposition (PVD) coating. Claim 5 of the reference disclosed all the elements of the claimed coated cutting tool, however, ruthenium was one of five specified binding agents and the claim did Kennametal, 780 F.3d at 1383, 114 USPQ2d at 1255 (citations omitted).


MPEP 2131.02(III).  In this instance, Meppelder effectively teaches 12 combinations (from the three options of contacting the catalyst components and olefins and from the four options of polymerization methods).  One of ordinary skill could envisage pre-contacting the external donor and co-catalyst with the catalyst prior to contacting the catalyst system with the olefin.  This is especially true, given that Meppelder explicitly teaches a process of pre-contacting the catalyst components prior to contacting the catalyst with the olefin in the polymerization reactor.  (See Meppelder, p. 63, lines 28-30 (“For instance, the external donor in the catalyst system … can be complexed with the co-catalyst and mixed with the procatalyst (pre-mix) prior to contact between the procatalyst and the olefin.”).)  Under the broadest reasonable interpretation of claim construction, this disclosure meets the recited limitation that “a portion of the co-catalyst and a portion of the external electron donor are pre-contacted with the procatalyst ….”

Applicant:  Meppelder does not disclose that the process of pre-contacting the catalyst components in a gas phase polymerization process leads to polymer with higher bulk density.  Thus, the claims cannot be anticipated.  (Remarks, p. 8.)
Office:  The examiner disagrees.  As an initial matter, the claims do not recite a limitation requiring that “higher bulk density” be the result of pre-contacting the catalyst components in a gas phase polymerization process.  Thus, whether Meppelder discloses this feature or not is immaterial, given that it is not a limitation in the claims.
Moreover, although Meppelder is silent as to whether pre-contacting the catalyst and co-catalyst in a gas phase polymerization process will result in higher bulk density, because Meppelder discloses the process, it inherently discloses the resulting property.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763